DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhinehart et al. (WO 2015/066506) in view of Leak et al. (US 2013/0245565 A1).
With regard to claim 1, Rhinehart et al. teach a syringe, comprising: a syringe body having a proximal end and a distal end spaced apart from the proximal end along a longitudinal axis (Fig. 1C member 120); a cone portion and a nozzle extending distally from the distal end of the syringe body (Fig. 1C member 126 with nozzle at 112), wherein the cone portion is monolithically formed with the syringe body ([0061] 126 and 120 are welded together during formation resulting in a monolithic member, as such the member is taken to be monolithically 
With regard to claim 2, as member 18/118 is integrally formed on 126, which is in turn integrally formed with 120 via welding ([0061]) the stabilizing element is also integrally formed on the syringe body.  Additionally, the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhinehart et al. (WO 2015/066506) in view of Stokes Jr. et al. (US  2012/0123257 A1) and Leak et al. (US 2013/0245565 A1).
With regard to claim 11, Rhinehart et al. teach a multi-use disposable set (MUDS) comprising: a syringe, each syringe having a syringe body, a proximal end, a distal end spaced apart from the proximal end along a longitudinal axis of the syringe body (Fig. 1C member 120), a cone portion and a nozzle extending distally from the distal end of the syringe body (Fig. 1C member 126 with nozzle at 112), and a stabilizing element provided on the distal end (Figs. 1A and 1B member 18), the cone portion being monolithically formed with the syringe body ([0061] 126 and 120 are welded together during formation resulting in a monolithic member, as such the member is taken to be monolithically formed, further the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113), the stabilizing element on an outer circumferential surface at a proximal end of the cone portion on the distal end (Figs. 1A and 1B member 18), the stabilizing element having an engagement surface extending substantially perpendicular to the longitudinal axis of the syringe body, wherein the engagement surface is configured to stabilize the syringe when a top plate of a fluid injector system is closed on the syringe (Fig. 1D distal engagement surface of 18/118, which extends perpendicularly, engages with 210 which forms a top plate of an injector system), and wherein an outer diameter of the stabilizing element is greater than an outer diameter of the syringe body (Fig. 1B).  Rhinehart et al. teach such a syringe is used in contrast injection power syringes ([0002]-[0003]) but does not specifically disclose a plurality of 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783